Citation Nr: 1708854	
Decision Date: 03/22/17    Archive Date: 04/03/17

DOCKET NO.  10-17 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a left knee disorder, to include as secondary to service-connected bilateral ankle disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Hendricks, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1981 to September 1986.

This matter is before the Board of Veterans' Appeals (Board) on appeal from May 2009 and January 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part denied service connection for the Veteran's bilateral knee and foot disorders.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in July 2015; in November 2015, the Board remanded the Veteran's claims of service connection for bilateral knee and foot disorders for further development.  

During the pendency of the appeal, in a March 2016 rating decision, the AOJ awarded the Veteran service connection for his right knee, right foot, and left foot disorders; the Veteran has not submitted a notice of disagreement with that decision, and it represents a full award of benefits sought on appeal as to those issues.  Accordingly, the Board will no longer address those issues on appeal.  The sole remaining issue on appeal is the claim for service connection for a left knee disorder.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

This case was previously remanded by the Board to obtain a VA examination and medical opinion regarding the Veteran's left knee disorder.

A VA examination was performed in March 2016.  After examination, the examiner diagnosed the Veteran with patellofemoral pain syndrome of the left knee and provided negative etiology opinions.  In support, the examiner stated he knew of no medical authority or peer reviewed medical literature which supported the contention that left knee patellofemoral pain syndrome or chondromalacia patella could be caused by or aggravated by a chronic bilateral ankle condition.  Further, he stated chondromalacia patella/patellofemoral pain syndrome is the result of the chronic recurrent movement of the patella over the knee, noting that while the Veteran's gait is nonantalgic, gait disturbances have not been found to change the mechanics of the anterior knee compartment.

However, VA treatment records contain an x-ray of the Veteran's bilateral knees in October 2006 that showed a slight narrowing of the medial joint spaces bilaterally.  Additionally, during a VA examination in April 2009, the Veteran had a second 
x-ray of his knees completed.  The impression was no significant change in mild osteoarthritis of both knees since the prior study in October 2006.  Despite this evidence, the examiner did not address the Veteran's diagnosis of mild osteoarthritis of the left knee.  Consequently, the Board finds that the March 2016 medical opinion is inadequate.  Thus, a remand is necessary in order to obtain an addendum opinion which addresses the Veteran's mild osteoarthritis of the left knee.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

On remand, any outstanding private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records and associate those documents with the claims file.

2.  Submit the claims file to the March 2016 VA examiner in order to provide an addendum opinion addressing the Veteran's diagnosis of mild osteoarthritis of the left knee.  

After review of the claims file, the examiner should opine whether the Veteran's left knee disorder, to include mild osteoarthritis, at least as likely as not (50 percent or greater probability) began in or is otherwise related to the Veteran's military service. 

The examiner should also opine whether the Veteran's left knee disorder, to include mild osteoarthritis, is at least as likely as not (a) caused by, or (b) aggravated (i.e., permanently worsened beyond the normal progression of that disease) by his service-connected bilateral ankle disabilities.

If aggravation of the Veteran's left knee disorder by the bilateral ankle disabilities is found, the examiner must attempt to establish a baseline level of severity of his left knee disorder prior to aggravation by the service-connected ankle disability.

All opinions must be accompanied by an explanation. If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.
If the March 2016 examiner is no longer available, a similarly-qualified examiner may provide the above-requested opinions.  If either examiner determines that examination of the Veteran is necessary, such should be scheduled.

3.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim of service connection for a left knee disorder.  If the benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




